Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 1 of 33 PageID 1052




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

 JAMELLE RASHARD SMITH,

       Petitioner,

 v.                                                   Case No. 8:18-cv-0049-KKM-SPF

 SECRETARY, DEPARTMENT
 OF CORRECTIONS,

      Respondent.
 ______________________________/

                                         ORDER

       Jamelle Rashard Smith filed a timely, counseled petition under 28 U.S.C. § 2254,

 challenging his state convictions based on the sufficiency of the evidence presented at

 trial and alleged failures of both his trial and appellate counsel. (Doc. 1 & 4-1).

 Respondent filed a response opposing the petition. (Doc. 10). Smith did not reply.

 Upon consideration of the petition, memorandum, response, and appendix to the

 response, the petition is denied. Furthermore, a certificate of appealability is not

 warranted.

 I.    BACKGROUND

       A.     Procedural History

       A jury convicted Smith of one count of attempted first-degree murder, (Doc. 12,

 Ex. 1, p. 67), and the trial court sentenced him to twenty-five years in prison, (Id., pp.

 95-100). The state appellate court affirmed per curiam the conviction and sentence.
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 2 of 33 PageID 1053




 (Doc. 12, Ex. 5). Smith sought postconviction relief under Florida Rule of Criminal

 Procedure 3.850. (Doc. 12, Ex. 7). The state court summarily denied his motion. (Doc.

 12, Ex. 8). The state appellate court affirmed per curiam the denial of postconviction

 relief. (Doc. 12, Ex. 11). The state appellate court also denied Smith’s petition alleging

 ineffective assistance of appellate counsel, filed under Florida Rule of Appellate

 Procedure 9.141. (Doc. 12, Exs. 13, 14). Smith then timely filed this federal habeas

 petition under § 2254 alleging ten individual grounds of relief, the first two based on

 the sufficiency of the evidence presented at trial and the latter eight based on ineffective

 assistance of counsel. (Doc. 1).

          B.      Factual Background1

          In the early morning hours of March 23, 2014, a large number of people gathered

 at a location known as “Man Spot” in Lake Wales, Florida. The crowd was socializing,

 and alcohol was available. While there, Smith and Andrae Pittman got into a fight, and

 Smith shot Pittman numerous times. The State asserted that Smith acted with a

 premeditated intent to kill Pittman. Smith argued that he acted in self-defense.

                  1.     The State’s Evidence at Trial

          Pittman testified that he and Smith were acquainted; they were “chilling” with a

 mutual friend about a week prior and there was “no bad blood” between them. (Doc.

 12, Ex. 2, Vol. III, p. 295). Pittman conceded that years earlier, in 2008, they were



 1   The factual background is based on the trial transcript and appellate briefs.
                                                  2
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 3 of 33 PageID 1054




 involved in an incident where Pittman hit Smith with a gun. (Id., p. 316). But Pittman

 testified that what happened in 2008 was “over with.” (Id., p. 327).

        Witnesses called by the State described Smith as agitated and angry the night of

 the shooting. See, e.g., (Doc. 12, Ex. 2, Vol. II, pp. 160, 227–28). Smith was dating

 Stephanie Gutierrez and spent time with her at Man Spot. (Id., p. 260). When Smith saw

 Pittman talking to Gutierrez, he said something to Pittman and then “got into it with

 Stephanie.” (Id., p. 227). Smith was described as upset with Stephanie and as having a

 confrontation with “other girls” to whom Pittman was talking. (Id., p. 228). Pittman

 even tried to diffuse a verbal altercation between Smith and Markisha Wilson. (Id., p.

 229). Eventually, Pittman told Smith to calm down because no one wanted trouble and

 to go home. (Id., p. 230). At one point, a witness recalled, Smith indicated he was going

 to fight that night. (Id., p. 165).

        Eventually, Pittman agreed to fight. Smith hit Pittman, and a fistfight began

 between the two. (Id., pp. 165, 261-62; Vol. III, pp. 359, 388-89). They moved into a

 street and between cars as they fought. (Id., pp. 247-48, 262; Vol. III, pp. 303-04, 347).

 A crowd was watching them, but the fight remained solely between Smith and Pittman.

 Witnesses agreed that Pittman was winning the fight. Pittman pulled Smith’s tank top,

 causing Smith to spin around. (Id., Vol. II, pp. 277–78). Smith then pulled a firearm

 from his pants. (Id., p. 234; Vol. III, p. 304). One witness testified that, before he pulled

 the gun, Smith appeared mad because people saw him losing. (Id., Vol. II, p. 283). When

 Pittman saw Smith reach for his pocket, Pittman began moving backwards away from
                                              3
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 4 of 33 PageID 1055




 Smith. (Id., Vol. III, p. 304). At that time, Smith and Pittman had physically separated.

 (Id., Vol. II, p. 282; Vol. III, p. 304).

        Smith shot Pittman in the stomach. Pittman fell to the ground, incapacitated.

 Smith shot Pittman a second time. (Id., Vol. III, p. 305). Pittman begged Smith not to

 shoot him again. Smith continued shooting, firing a total of nine shots, seven of which

 hit Pittman. (Id., Vol. II, p. 201; Vol. III. p. 308). Onlookers subdued Smith, who left

 the scene. Smith called 911 a short time later and turned himself into police.

                2.     The Defense’s Evidence

        Smith denied that he was upset or angry that night. Stephanie Gutierrez testified

 that Smith was “happy” and acting “normal” before the fight. (Doc. 12, Ex. 2, Vol. IV,

 pp. 476-77). Smith testified that he had “no beef” with Pittman following the 2008

 incident, but opined that Pittman had a reputation for violence. (Id., p. 549). Smith also

 testified that he believed most of the men present that night had some kind of weapon

 and that he felt like he could not trust people.

        Smith testified to the following version of events: He was shaking hands with

 another person when Pittman suddenly punched him. He did not see Pittman that night

 before Pittman hit him, and he tried to run away. A crowd was moving towards him

 and Pittman was chasing him. He was down on one knee while Pittman was hitting him

 in the head. Smith told Pittman to stop. He thought Pittman would kill him or severely

 beat him. (Id., pp. 529–39).


                                             4
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 5 of 33 PageID 1056




        Smith testified that Pittman was still beating him when Smith started shooting.

 Smith testified that Pittman “kept coming at” him after the first shot. (Id., p. 558). Smith

 testified that he did not intend to kill Pittman and that he shot Pittman because he was

 in fear. Smith explained that once he started shooting, he “never stopped.” (Id., p. 535).

 Gutierrez testified that she saw Smith on his back with the crowd over him when she

 heard gunshots. (Id., p. 478).

 II.    Standards of Review of an Application Under Section 2254

        The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs

 this proceeding. Carroll v. Sec’y, DOC, 574 F.3d 1354, 1364 (11th Cir. 2009). Habeas

 relief under the AEDPA can be granted only if a petitioner is in custody “in violation

 of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Section

 2254(d) provides that federal habeas relief cannot be granted on a claim adjudicated on

 the merits in state court unless the state court’s adjudication:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the
        Supreme Court of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination
        of the facts in light of the evidence presented in the State court
        proceeding.

        For purposes of § 2254(d)(1), a decision is “contrary to” clearly established

 federal law “if the state court arrives at a conclusion opposite to that reached by [the

 Supreme] Court on a question of law or if the state court decides a case differently than

 [the Supreme] Court has on a set of materially indistinguishable facts.” Williams v. Taylor,
                                              5
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 6 of 33 PageID 1057




 529 U.S. 362, 413 (2000). The phrase “clearly established Federal law” encompasses

 only the holdings of the United States Supreme Court “as of the time of the relevant

 state-court decision.” Id. at 412. A decision involves an “unreasonable application” of

 clearly established federal law “if the state court identifies the correct governing legal

 principle from [the Supreme] Court’s decisions but unreasonably applies that principle

 to the facts of the prisoner’s case.” Id.

        For purposes of § 2254(d)(2), a state court’s findings of fact are presumed

 correct. See Rolling v. Crosby, 438 F.3d 1296, 1301 (11th Cir. 2006) (“The factual findings

 of the state court, including the credibility findings, are presumed to be correct . . . .”).

 A petitioner can rebut the presumption of correctness afforded to a state court’s factual

 findings only by clear and convincing evidence. § 2254(e)(1).

        The AEDPA was meant “to prevent federal habeas ‘retrials’ and to ensure that

 state-court convictions are given effect to the extent possible under law.” Bell v. Cone,

 535 U.S. 685, 693 (2002). Accordingly, “[t]he focus . . . is on whether the state court’s

 application of clearly established federal law is objectively unreasonable, and . . . an

 unreasonable application is different from an incorrect one.” Id. at 694. As a result, to

 obtain relief under the AEDPA, “a state prisoner must show that the state court’s ruling

 on the claim being presented in federal court was so lacking in justification that there

 was an error well understood and comprehended in existing law beyond any possibility

 for fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011); see also

 Lockyer v. Andrade, 538 U.S. 63, 75 (2003) (stating that “[t]he state court’s application of
                                              6
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 7 of 33 PageID 1058




 clearly established federal law must be objectively unreasonable” for a federal habeas

 petitioner to prevail and that the state court’s “clear error” is insufficient).

        When the last state court to decide a federal claim explains its decision in a

 reasoned opinion, a federal habeas court reviews the specific reasons as stated in the

 opinion and defers to those reasons if they are reasonable. Wilson v. Sellers, 138 S. Ct.

 1188, 1192 (2018). When the relevant state-court decision is not accompanied with

 reasons for the decision—such as a summary affirmance without discussion—the

 federal court “should ‘look through’ the unexplained decision to the last related

 state-court decision that does provide a relevant rationale [and] presume that the

 unexplained decision adopted the same reasoning.” Id. The State may contest “the

 presumption by showing that the unexplained affirmance relied or most likely did rely

 on different grounds than the lower state court’s decision . . . .” Id.

        In addition to satisfying the deferential standard of federal court review of a state

 court adjudication, a federal habeas petitioner must exhaust his claims by raising them

 in state court before presenting them in a federal petition. See 28 U.S.C. § 2254(b)(1)(A);

 O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999) (“[T]he state prisoner must give the state

 courts an opportunity to act on his claims before he presents those claims to a federal

 court in a habeas petition.”). A petitioner satisfies this exhaustion requirement if he

 fairly presents the claim in each appropriate state court and alerts that court to the

 federal nature of the claim. Baldwin v. Resse, 541 U.S. 27, 29 (2004).


                                               7
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 8 of 33 PageID 1059




        The doctrine of procedural default provides that “[i]f the petitioner has failed to

 exhaust state remedies that are no longer available, that failure is a procedural default

 which will bar federal habeas relief, unless either the cause and prejudice or the

 fundamental miscarriage of justice exception is established.” Smith v. Jones, 256 F.3d

 1135, 1138 (11th Cir. 2001). A petitioner shows cause for a procedural default when he

 demonstrates “that some objective factor external to the defense impeded the effort to

 raise the claim properly in the state court.” Wright v. Hopper, 169 F.3d 695, 703 (11th

 Cir. 1999). A petitioner demonstrates prejudice by showing that “there is at least a

 reasonable probability that the result of the proceeding would have been different”

 absent the constitutional violation. Henderson v. Campbell, 353 F.3d 880, 892 (11th Cir.

 2003). “A ‘fundamental miscarriage of justice’ occurs in an extraordinary case, where a

 constitutional violation has resulted in the conviction of someone who is actually

 innocent.” Id.

 III.   ANALYSIS

        A.    Sufficiency of the Evidence (Grounds One and Two)

        Smith challenges the sufficiency of the evidence presented to (1) rebut his prima

 facie case of self-defense and (2) establish premeditation. (Doc. 1, pp. 16–17). Under

 the Supreme Court’s decision in Jackson v. Virginia, 443 U.S. 307, 319 (1979), a court

 reviewing a challenge to the sufficiency of the evidence must evaluate whether, after

 viewing the evidence in the light most favorable to the prosecution, any rational juror

 could have found proof of guilt beyond a reasonable doubt. The Jackson standard must
                                           8
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 9 of 33 PageID 1060




 be applied “with explicit reference to the substantive elements of the criminal offense

 as defined by state law.” Id. at 324 n.16. Under Jackson, the prosecution does not have

 “an affirmative duty to rule out every hypothesis except that of guilt beyond a

 reasonable doubt.” Id. at 326. If the record contains facts supporting conflicting

 inferences, the jury is presumed to have resolved those conflicts in favor of the

 prosecution and against the defendant. Id.

        Consistent with the AEDPA, “a federal court may not overturn a state court

 decision rejecting a sufficiency of the evidence challenge simply because the federal

 court disagrees with the state court. The federal court instead may do so only if the state

 court decision was ‘objectively unreasonable.’ ” Cavazos v. Smith, 565 U.S. 1, 2 (2011)

 (quoting Renico v. Lett, 559 U.S. 766, 773 (2010)).

               1.     Ground One

        Smith contends that the State presented insufficient evidence to overcome his

 claim of self-defense and that the state court should have granted his motion for a

 judgment of acquittal and motion to dismiss under the Florida Stand Your Ground

 law.2 (Doc. 4-1, p. 22, 25); (Doc. 12, Ex. 2, Vol. IV, 568). Respondent asserts that

 Smith’s claim is unexhausted because he never alerted the state court to the federal

 dimension of the claim. (Doc. 10, p. 15). Near the beginning of his response,



 2Petitioner does not identify whether he challenges the state court’s decision as an
 unreasonable application of clearly established federal law or an unreasonable determination
 of facts. See 28 U.S.C. § 2254(d)(1)–(2). Regardless, his claims fail under either standard.
                                              9
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 10 of 33 PageID 1061




 Respondent concedes that all claims are exhausted “for federal habeas corpus

 purposes.” (Id., p. 8). While a state may expressly waive exhaustion of as to any issue in

 a federal habeas case, it is also within the district court’s discretion to accept any such

 waiver.Vazquez v. Sec’y, Fla. Dep’t of Corr., 827 F.3d 964, 966–67 (11th Cir. 2016) (“Where

 a state waives exhaustion, the district court may consider the procedural bar sua sponte

 if ‘requiring the petitioner to return to state court to exhaust his claims serves an

 important federal interest.’ ” (quoting Esslinger v. Davis, 44 F.3d 1515, 1524 (11th Cir.

 1995))).

        Because Smith never identified the federal nature of this self-defense claim to

 either the state trial court or state appellate court, he failed to exhaust Ground One. At

 trial, defense counsel made the following motion:

        [A]t this time I’m moving for a judgment of acquittal on the grounds that
        the State has not proved the necessary elements to prove attempted
        premeditated murder and there definitely is not enough to go forward on
        a first degree murder at this time. The State has not rebutted the
        defendant’s testimony even in their case in chief. I’m also moving at this
        time for the Court to grant a motion to dismiss under Florida Statute, the
        stand your ground law, which I gave the court the case law.

 (Doc. 12, Ex. 2, Vol. IV, p. 565). Defense counsel provided citations only to Florida

 Statutes and Florida case law. (Id.). In ruling on the motions, the trial court

 concluded “[t]here is sufficient conflict in the testimony that it is a classic case for

 jury resolution. So I’ll deny the motion and let the jury decide the facts of the case.”

 (Id., p. 568).


                                             10
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 11 of 33 PageID 1062




        Smith’s appellate brief on direct appeal refers only to state law, and he

 nowhere suggests that his challenge of the sufficiency of the evidence is federally

 based. (Doc. 12, Ex. 3). Nothing in the record “put the state court on notice that

 [Smith] intended to raise a federal claim.” Preston v. Sec’y, Fla. Dep’t of Corr., 785 F.3d

 449, 458–59 (11th Cir. 2015) (finding a sufficiency of the evidence claim not

 exhausted where the petitioner did not cite Jackson or otherwise note the federal

 standard was applicable).

        The Court declines to accept Respondent’s exhaustion waiver for two

 reasons. First, it appears that the waiver was inadvertent—although making a

 passing reference to all grounds being exhausted, the Respondent vigorously argued

 failure to exhaust Grounds One and Two later in its response. (Doc. 10, pg. 15–

 20). Because the waiver is contradicted elsewhere and seems to have been a drafting

 error, the Court finds that exhaustion has not been expressly waived because the

 waiver does not “communicate[ ] to the court its intention not to pursue”

 exhaustion as to these grounds. Vasquez, 827 F.3d at 967; see also McNair v. Campbell,

 416 F.3d 1291, 1304 (11th Cir. 2005) (finding no express waiver where the state

 failed to raise exhaustion). Second, to the extent the Respondent’s drafting error

 can be construed as an express waiver, the Court exercises its direction to reject the

 waiver because it would not serve a federal interest and would be contrary to the

 AEDPA to rule on the underlying issue based on a record which shows no

 opportunity for the state courts to adjudicate the federal question in the first
                                               11
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 12 of 33 PageID 1063




 instance. See Esslinger, 44 F.3d at 1524–25; Thompson v. Wainwright, 714 F.3d 1495,

 1503–04 (11th Cir. 1983) (“Exhaustion of state remedies is not a concept of subject

 matter jurisdiction but rather of federalism and comity, intended to give the state

 the initial opportunity to decide alleged violations of federal constitutional rights.”).

        Notwithstanding the Court’s decision not to accept the exhaustion waiver, Smith

 is not entitled to relief on the merits. When reviewing a case for sufficiency of the

 evidence, a federal court must “look to state law for the substantive elements of the

 criminal offense.” Preston, 785 F.3d at 464 (quoting Coleman v. Johnson, 566 U.S. 650, 656

 (2012)). Under Florida law, if a defendant makes a prima facie showing of self-defense,

 the State must prove beyond a reasonable doubt that the defendant did not act in self-

 defense. Early v. State, 223 So. 3d 1023, 1025 (Fla. 1st DCA 2017). If the state does not

 carry its burden, the trial court must grant a motion for judgment of acquittal for the

 defendant but only if “the evidence is such that no view which the jury may lawfully

 take of it favorable to the opposite party can be sustained under the law.” Id. at 1025–

 26 (quoting Morgan v. State, 127 So. 3d 708, 717 (Fla. 5th DCA 2013)).

        Smith fails to establish that the state court unreasonably rejected his claim. When

 he moved for a judgment of acquittal and a motion to dismiss under Florida Statutes

 based on the State’s failure to rebut his prima facie case of self defense, the state trial

 court concluded that the evidence presented a sufficient conflict to warrant resolution

 by the jury. (Doc. 12, Ex. 2, Vol. IV, p. 568). Under Florida law, “[a] person is justified

 in using or threatening to use deadly force if he or she reasonably believes that using or
                                              12
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 13 of 33 PageID 1064




 threatening to use such force is necessary to prevent imminent death or great bodily

 harm to himself or herself or another or to prevent the imminent commission of a

 forcible felony”. § 776.012(2), Fla. Stat. The state trial court correctly applied this

 Florida law on self-defense when rejecting Smith’s motion for judgment of acquittal, as

 evidenced in its jury instructions. (Doc. 12, Ex. 1, p. 57) (instructing on self-defense,

 specifically on the legal standard under the governing statute—the subjective,

 reasonable person standard—and the right of the defendant to stand his ground if he

 was not engaged in unlawful activity and was attacked in a place he had a right to be).

       Further, the record supports the state court’s ruling and the jury’s verdict. The

 State presented evidence that Pittman began to back away from Smith once Smith

 reached for his gun (Doc. 12, Ex. 2, Vol. III, p. 304); that Smith’s first shot knocked

 Pittman to the ground (Id., Vol. II, p. 235; Vol. III, pp. 304-05); that Pittman was

 incapacitated and begged Smith not to shoot again (Id., Vol. II, pp. 235, 264; Vol. III,

 p. 305); and that Smith continued to shoot at Pittman (Id., Vol. II, pp. 236, 264; Vol.

 III, p. 305). A rational juror, viewing the evidence in the light most favorable to the

 State, could find Smith did not reasonably believe that the use of deadly force was

 necessary to prevent imminent death or great bodily injury to himself or another or to

 prevent the commission of a forcible felony. Smith has not established that the state

 court’s decision was contrary to, or involved an unreasonable application of, clearly

 established federal law or was based on an unreasonable factual determination.

 Accordingly, he is not entitled to habeas relief on Ground One.
                                            13
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 14 of 33 PageID 1065




               2.      Ground Two

        Smith argues that the State presented insufficient evidence of premeditation,

 violating his due process rights under Jackson. Smith contends that the State failed to

 adduce sufficient evidence to show that he consciously intended to kill Pittman. (Doc.

 4-1, pp. 25–27). According to Smith, he was “surrounded by a hostile crow[d], getting

 beaten up when he took out a gun and fired several shots in rapid succession.” (Doc.

 1, p. 17). He further contends that he made no statements showing an intention to kill

 Pittman and did not “make any special arrangements to bring a weapon to use against

 the victim.” (Id.).

        Respondent again argues that Smith failed to exhaust this claim because he did

 not present the federal nature of it to the state courts. (Doc. 10, p. 17). At the appellate

 court, Smith raised his federal right to due process when he argued on appeal that the

 state court erred in rejecting his motion for judgment of acquittal, which challenged the

 sufficiency of the State’s evidence of premeditation. (Doc. 12, Ex. 3, p. 27). Specifically,

 Smith argued that “[t]he due process clauses of the United States and Florida

 constitutions require the State to prove a defendant guilty beyond a reasonable doubt.”

 (Id.). Smith exhausted this claim in state court and this Court will review the claim on

 the merits.

        In Florida, to prove attempted first-degree murder, the State had to prove

 beyond a reasonable doubt that defendant committed “(1) an act intending to cause

 death that went beyond just thinking or talking about it; (2) a premeditated design to
                                             14
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 15 of 33 PageID 1066




 kill; and (3) the commission of an act which would have resulted in the death of the

 victim except that someone prevented the defendant from killing the victim or the

 defendant failed to do so.” Holliday v. State, 781 So. 2d 496, 498 (Fla. 5th DCA 2001).

 The Florida Supreme Court has further explained that “[p]remeditation is defined as ‘a

 fully-formed conscious purpose to kill, which exists in the mind of the perpetrator for

 a sufficient length of time to permit . . . reflection, and in pursuance of which an act of

 killing ensues.’” Johnston v. State, 863 So. 2d 271, 285 (Fla. 2003). Premeditation may be

 formed “a moment before the act but must exist for a sufficient length of time to permit

 reflection as to the nature of the act to be committed and the probable result of that

 act.” Coolen v. State, 696 So. 2d 738, 741 (Fla. 1997) (quoting Wilson v. State, 493 So. 2d

 1019, 1021 (Fla. 1986)). Premeditation may be established by circumstantial evidence.

 Woods v. State, 733 So. 2d 980, 985 (Fla. 1999). “Such evidence of premeditation includes

 the nature of the weapon used, the presence or absence of adequate provocation,

 previous difficulties between the parties, the manner in which the homicide was

 committed, and the nature and manner of the wounds inflicted.” Id. (quotation

 omitted).

        The state trial court denied the motion for acquittal because it concluded “[t]here

 is sufficient conflict in the testimony that it is a classic case for jury resolution.” (Doc.

 12, Ex. 2, Vol. IV, p. 568). Smith fails to show that no rational juror viewing the

 evidence in the light most favorable to the State could find proof of premeditation

 beyond a reasonable doubt, much less that the trial court’s determination that on this
                                              15
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 16 of 33 PageID 1067




 issue was unreasonable. See Jackson, 443 U.S. at 319. First, the state court correctly

 applied the law when denying the motion for judgment of acquittal. (Doc. 12, Ex. 2,

 Vol. IV, p. 568). Additionally, it correctly instructed as to the elements of the crime and

 of what the State was required to prove regarding premeditation (and Smith takes no

 issue with the jury instructions). (Doc. 12, Ex. 1, p. 51).

        The record likewise supports the state trial court’s ruling. The State presented

 evidence that Smith was agitated prior to the offense, and in particular, that he was

 upset when Pittman talked to Stephanie Gutierrez. (Doc. 12, Ex. 2, Vol. II, p. 227).

 State witnesses testified that Pittman told Smith to calm down, but that Smith initiated

 physical contact with Pittman. (Id., Vol. II, pp. 165, 229, 266; Vol. III, pp. 300, 346, 359,

 388-89). The State presented evidence that Pittman was backing away from Smith when

 Smith reached for his gun. (Id., Vol. III, p. 304). The State’s evidence also showed that

 Smith’s first shot incapacitated Pittman and caused him to fall to the ground, from

 which position he pleaded with Smith not to shoot him again. (Id., Vol. II, pp. 235, 264;

 Vol. III, p. 304-05). Yet Smith fired another six shots at Pittman. (Id., Vol. III, pp. 305,

 308). Viewing this evidence in the light most favorable to the State, a rational juror

 could find the evidence sufficient to prove beyond a reasonable doubt the “fully-formed

 conscious purpose to kill” necessary to establish premeditation. See Johnston, 863 So. 2d

 at 285.




                                              16
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 17 of 33 PageID 1068




        Smith has not shown that the state court’s rejection of his claim was contrary to,

 or involved an unreasonable application of, clearly established federal law or was based

 on an unreasonable factual determination. He is not entitled to relief on Ground Two.

        B.   Ineffective Assistance of Counsel (Grounds Three, Four, Five, Six,
        Seven, Eight, Nine, and Ten)3

        Smith brings six claims that his trial counsel was ineffective under the Sixth

 Amendment (Grounds Three, Four, Five, Six, Seven, and Eight), a claim that the

 cumulative error of his trial counsel entitles him to relief (Ground Nine), and one claim

 that his appellate counsel was ineffective (Ground Ten). Under the well-known, two-

 part standard articulated in Strickland v. Washington, 466 U.S. 668 (1984), to succeed, he

 must show both deficient performance by his counsel and prejudice resulting from

 those errors. Id. at 687. Because Smith fails to demonstrate that the state court’s

 determination was contrary to, or involved an unreasonable application of, Strickland,

 he is not entitled to relief on any of these grounds.

        The first part of Strickland “requires showing that counsel made errors so serious

 that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

 Amendment.” Id. The lynchpin of this analysis is whether counsel’s conduct “was

 reasonable considering all the circumstances.” Id. at 688. A petitioner establishes


 3 Smith seeks an evidentiary hearing on Grounds Three, Five, Six, and Seven. An evidentiary
 hearing is not warranted. See Schriro, 550 U.S. at 474 (“[I]f the record refutes the applicant’s
 factual allegations or otherwise precludes habeas relief, a district court is not required to hold
 an evidentiary hearing.”).

                                                17
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 18 of 33 PageID 1069




 deficient performance if, “the identified acts or omissions [of counsel] were outside the

 wide range of professionally competent assistance.” Id. at 690. A court “must judge the

 reasonableness of counsel’s challenged conduct on the facts of the particular case,

 viewed as of the time of counsel’s conduct.” Id. “[C]ounsel is strongly presumed to have

 rendered adequate assistance and made all significant decisions in the exercise of

 reasonable professional judgment.” Id.

       The second part requires showing that the deficient performance prejudiced the

 defense. Id. at 687. “An error by counsel, even if professionally unreasonable, does not

 warrant setting aside the judgment of a criminal proceeding if the error had no effect

 on the judgment.” Id. at 691. To demonstrate prejudice, a petitioner must demonstrate

 “a reasonable probability that, but for counsel’s unprofessional errors, the result of the

 proceeding would have been different. A reasonable probability is a probability

 sufficient to undermine confidence in the outcome.” Id. at 694.

       “The question [on federal habeas review of an ineffective assistance claim] ‘is not

 whether a federal court believes the state court’s determination’ under the Strickland

 standard ‘was incorrect but whether that determination was unreasonable—a

 substantially higher threshold.’ ” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (quoting

 Schriro v. Landrigan, 550 U.S. 465, 473 (2007)). Consequently, federal petitioners rarely

 prevail on claims of ineffective assistance of counsel because “[t]he standards created

 by Strickland and § 2254(d) are both highly deferential, and when the two apply in

 tandem, review is doubly so.” Richter, 562 U.S. at 105 (quotation and citations omitted).
                                             18
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 19 of 33 PageID 1070




               1.     Ground Three

        Smith asserts that trial counsel rendered ineffective assistance not filing a pretrial

 motion to dismiss the attempted murder charge under Florida’s Stand Your Ground

 law, which entitles applicants to immunity from prosecution if they satisfy its

 requirements. See § 776.032(1), Fla. Stat. (providing that a person who uses force as

 permitted by Florida law “is immune from criminal prosecution”); (Doc. 1, p. 17–18).

 Smith claims that he would have been granted immunity from prosecution had counsel

 filed the motion. (Id.). Alternatively, he contends that the motion would have assisted

 him in “furthering his defense.” (Id.).

        The state court denied Smith’s claim because it found a Stand Your Ground

 motion would not have been successful based on the facts: “Several of the witnesses at

 trial, Kawana Robinson, Jacquelyn Jennings, Sandralson Holmes, Phillip Odom, Willie

 Peterson, all testified that [Smith] threw the first punch and shot the victim while

 standing over him.” (Doc. 12, Ex. 8, pp. 1). The state court also stated that trial

 testimony indicated “that the victim was moving away from [Smith] when the firearm

 was brandished” and that they had been engaged only in a fist fight before that time.

 (Id.) Given those facts, the state postconviction court concluded that Smith could not

 demonstrate deficiency or prejudice. (Id. at 2).

        Smith does not show that the state court unreasonably applied Strickland. The

 underlying question of the validity of a motion to dismiss under Florida’s Stand Your

 Ground law is a matter of state law. This Court must defer to the state court’s
                                              19
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 20 of 33 PageID 1071




 determination that a motion to dismiss would not have succeeded. See Bradshaw v. Richey,

 546 U.S. 74, 76 (2005) (“[The United States Supreme Court has] repeatedly held that a

 state court’s interpretation of state law . . . binds a federal court sitting in habeas

 corpus.”); Pinkney v. Sec’y, DOC, 876 F.3d 1290, 1295 (11th Cir. 2017) (“[A]lthough ‘the

 issue of ineffective assistance—even when based on the failure of counsel to raise a

 state law claim—is one of constitutional dimension,’ [a federal court] ‘must defer to the

 state’s construction of its own law’ when the validity of the claim that . . . counsel failed

 to raise turns on state law.” (quoting Alvord v. Wainwright, 725 F.2d 1282, 1291 (11th

 Cir. 1984))); Herring v. Sec’y, Dep’t of Corr., 397 F.3d 1338, 1354–55 (11th Cir. 2005) (“The

 Florida Supreme Court already has told us how the issues would have been resolved

 under Florida state law had [petitioner’s counsel] done what [petitioner] argues he

 should have done . . . . It is a ‘fundamental principle that state courts are the final arbiters

 of state law, and federal habeas courts should not second-guess them on such

 matters.’ ” (quoting Agan v. Vaughn, 119 F.3d 1538, 1549 (11th Cir. 1997))). Therefore,

 Smith can succeed on this issue only if he can establish that, assuming the futility of the

 motion as determined by the state court, it was nonetheless an unreasonable application

 of Strickland to conclude he failed to establish ineffective assistance of counsel.

 Obviously not.

        Nor can Smith show that the state court unreasonably determined the facts in

 denying this ground. Smith contends that the state court made an erroneous factual

 finding that witnesses testified that Smith “began” shooting while he was standing over
                                               20
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 21 of 33 PageID 1072




 Pittman. Smith also notes that witness Kawana Robinson testified that Smith and

 Pittman were “contacting each other” when Smith began shooting. (Doc. 12, Ex. 2,

 Vol. II, p. 234). Therefore, Smith contends that the state court made an unreasonable

 factual finding in stating that witnesses, including Robinson, testified Pittman was

 moving away from Smith when Smith started shooting. Despite these apparent

 discrepancies (different witnesses testified to various accounts of the event), Smith did

 not show by clear and convincing evidence that the state court’s denial of his claim was

 “based on” an unreasonable determination of the facts, as he must under § 2254(d)(2).

 The state court considered numerous facts in ruling that a motion to dismiss would

 have been denied. It is this ruling to which the Court must defer on federal habeas

 review. Cf. Bishop v. Warden, GDCP, 726 F.3d 1243, 1255 (11th Cir. 2013) (describing

 the difference between a judicial “opinion” that provides a court’s reasoning and a

 judicial “decision” and explaining that deference is accorded to the state court’s

 “decision” even absent an “opinion.”).

       Lastly, Smith does not explain how filing a motion to dismiss would have aided

 him in “furthering his defense.” The state court found that the motion would have

 failed as a matter of Florida law, and as the state court’s order indicates, counsel is not

 ineffective in forgoing a claim that lacks merit. See Bolender v. Singletary, 16 F.3d 1547,

 1573 (11th Cir. 1994) (“[I]t is axiomatic that the failure to raise nonmeritorious issues

 does not constitute ineffective assistance.”). Accordingly, Smith has not met his burden

 of showing that the state court’s decision involved an unreasonable application of
                                             21
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 22 of 33 PageID 1073




 Strickland or was based on an unreasonable factual determination. Smith is not entitled

 to relief on Ground Three.

               2.     Ground Four

        Smith contends that trial counsel rendered ineffective assistance by failing to ask

 the jury panel about the media “coverage of the African American community in the

 Ferguson, Missouri riots” that occurred prior to trial. (Doc. 1, p. 18). Smith argues that

 “[i]t was imperative to question the venire regarding the portrayal of African American

 communities’ propensity for riots and violence to ensure the media coverage would [sic]

 affect the venire’s ability to distinguish the events at Ferguson from the charged events.”

 (Id., pp. 18–19). The state court summarily denied Smith’s ineffective assistance claim

 when he presented it in his Rule 3.850 motion, concluding that it should have been

 raised on direct appeal, not postconviction attack. (Doc. 12, Ex. 8, p. 2).

        Smith does not show that the state postconviction court unreasonably denied his

 ineffective assistance claim. Smith merely speculates that members of the jury panel

 may have been impacted by what he describes as the media’s “portrayal of African

 American communities’ propensity for riots and violence.” (Doc. 1, p. 19). Smith’s

 theory about Ferguson’s influence on his jury in Polk County, Florida, and how those

 national events affected his jury’s ability to remain fair and impartial is entirely

 speculative. This sort of conjecture is not a basis to conclude that counsel was

 ineffective. See Tejada v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991) (stating that a

 petitioner’s “unsupported allegations” that are “conclusory in nature and lacking factual
                                             22
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 23 of 33 PageID 1074




 substantiation” cannot sustain an ineffective assistance claim). Accordingly, Smith

 cannot show that the state court unreasonably applied Strickland or that its decision was

 based on an unreasonable determination of the facts. Smith is not entitled to relief on

 Ground Four.

               3.     Ground Five

        Smith argues that counsel was ineffective in not objecting to improper

 prosecutorial remarks. Smith claims that the prosecutor asked the jury to hold Smith

 “accountable” and that amounted to an impermissible plea for the jury’s sympathy,

 which in turn rendered his trial “fundamentally unfair.” (Doc. .4-1, p. 34). Smith

 identifies one remark in opening statements in support of this ground:

        And, that, ladies and gentlemen, is why you should find the defendant
        guilty as charged and hold him accountable for shooting the unarmed Mr.
        Andrae Pittman.

 (Doc. 12, Ex. 2, Vol. II, p. 121).

        Smith also identifies the following two statements in closing argument:

        Mr. Pittman was removing himself from the scene even though he knew
        he was about to get blasted by the defendant and that first shot took him
        out and incapacitated him and the defendant just kept firing, kept firing,
        kept firing until there were no more rounds in the clip and that’s why the
        defendant needs to be held accountable for what he did for shooting the
        unarmed Mr. Pittman.
        ...

        Ladies and gentlemen, hold the defendant accountable for what he chose
        to do that did not have to happen, was not legally justified.

 (Doc. 12, Ex. 2, Vol. IV, p. 589; Vol. V, p. 608).

                                            23
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 24 of 33 PageID 1075




       The state court denied Smith’s claim because the comments were not improper

 and did not rise to the level of fundamental error. (Doc. 12, Ex. 8, p. 2). Specifically,

 the state court noted that these arguments were not the type of “golden rule’”

 arguments that parties are prohibited from making. (Id.).

       To the extent the state court’s ruling depends on an application of state law

 concerning the propriety of the remarks, this Court must defer to the state court’s

 determination that the comments were not improper and did not constitute

 fundamental error. See Pinkney, 876 F.3d at 1295, 1297–98. Regardless, Smith fails to

 show that the state court’s denial was an unreasonable application of Strickland’s

 deficiency prong. While a prosecutor must refrain from appealing to the jury’s “passion

 or prejudice,” see United States v. Rodriguez, 765 F.2d 1546, 1560 (11th Cir. 1985), Smith

 does not establish that the prosecutor’s comments were improper. The prosecutor’s

 comments were made in the context of arguing that the jury should reject Smith’s self-

 defense theory and the State had presented sufficient evidence to overcome that theory.

 (Doc. 12, Ex. 2, Vol. II, p. 121; Vol IV, pp. 587-89; Vol. V, p. 608). A prosecutor may

 argue what inferences the jury should make from the evidence. See Merck v. State, 975

 So. 2d 1054, 1061 (Fla. 2007) (stating closing argument is an opportunity for attorneys

 “to review the evidence and to explicate those inferences which may be reasonably

 drawn from the evidence”). In addition, as the state court noted, the comments did not

 ask the jury to think about being in Pittman’s position, and they therefore did not violate

 the “golden rule.” See Mosley v. State, 46 So. 3d 510, 520 (Fla. 2009) (explaining that
                                             24
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 25 of 33 PageID 1076




 improper golden rule arguments “are arguments that invite the jurors to place

 themselves in the victim’s position during the crime and imagine the victim’s

 suffering”).

        Further, Smith fails to show that the state court unreasonably applied Strickland’s

 prejudice prong. Even assuming that the trial court would have sustained an objection

 to the comments and instructed the jury to disregard the prosecutor’s remarks about

 holding Smith “accountable,” Smith does not establish a reasonable probability of a

 different outcome in the light of the State’s evidence of guilt. He is not entitled to relief

 on Ground Five.

                4.     Ground Six

        Smith alleges that trial counsel was ineffective in not introducing photographs

 showing the extent of injuries Smith “sustained to his face, head, and knees.” (Doc. 1,

 p. 20). Smith asserts that the photographs would have provided the jury with “clear

 proof that Smith reasonably feared for his life” when he used deadly force. (Id.). Smith

 also asserts that the photographs would have refuted the prosecutor’s contention that

 Smith was not seriously injured.4


 4Smith notes that the prosecutor indicated in his opening statement and closing argument that
 Smith was not injured. The prosecutor remarked in his opening statement:

        But you’re . . . going to see pictures of the defendant and you’re going to see his
        face and you’re going to see his arms and he had no injuries. So this wasn’t a
        type of fight where the defendant got brutalized or beaten or was in fear of
        anything.

                                                25
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 26 of 33 PageID 1077




         The state court denied Smith’s claim because the record indicated that pictures

 of Smith’s face were shown at trial and did not show any injuries. (Doc. 12, Ex. 8, pp.

 2–3). Further, Officer John Dellavalle also testified on cross-examination that Smith

 suffered abrasions to his side and knee and that he documented those injuries. (Id., pp.

 209–11). Officer Dellavalle acknowledged that the photographs of Smith’s side and a

 close-up photograph of Smith’s knee were not introduced by the State. (Id., p. 210–11).

 (Id.)

         Smith has not established that the state court unreasonably applied Strickland in

 ruling that counsel was not ineffective for not introducing additional photographs. As

 the state court noted, evidence about the injuries was introduced at trial. Officer

 Dellavalle testified about the injuries that he observed. Additionally, Smith testified

 about his injuries on his head and face and contended that these injuries were depicted

 in the photographs introduced into evidence. (Doc. 12, Ex. 2, Vol. IV, pp. 553–55).

 Smith also testified that his knee and side were scraped. (Id., p. 555).



 (Doc. 12, Ex. 2, Vol. II, p. 114).

         In his closing argument, the prosecutor stated:

         [A]s you see from the pictures, he doesn’t have any serious injuries or any visible
         injuries.
         ...

         But nobody was knocked out. Nobody was bleeding. Nobody had any broken
         bones.

 (Doc. 12, Ex. 2, Vol. IV, pp. 575, 577).
                                                 26
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 27 of 33 PageID 1078




        Further, while Smith claims that photographs would show the full extent of his

 injuries, he does not provide the photographs or more specifically describe what the

 photographs depict. Unsupported, vague allegations fail to establish ineffective

 assistance. See Tejada, 941 F.2d at 1559. Therefore, Smith has not shown a reasonable

 probability of a different outcome had counsel introduced additional photographs.

 Therefore, he also fails to show that the state court’s decision involved an unreasonable

 application of Strickland or was based on an unreasonable factual determination. He is

 not entitled to relief on Ground Six.

               5.     Ground Seven

        Smith alleges that trial counsel was ineffective in not presenting available medical

 records that would have shown the extent of Pittman’s intoxication at the time of the

 offense. Smith argues that this evidence would “support Smith’s reasonable fear for his

 life, to show the victim’s judgment was impaired at the time of the incident, and to rebut

 the credibility of State witnesses that testified the victim was not too intoxicated at the

 time of the incident.” (Doc. 1, p. 21).

        The state court denied Smith’s claim because (1) Smith also told that court that

 trial counsel obtained the records in question; and (2) witnesses for the State testified

 that the victim was attempting to be the peacekeeper and Smith threw the first punch

 and acted as the aggressor. (Doc. 12, Ex. 8, p. 3). The state court thus concluded that

 whether the victim was drinking would not alter the outcome of the proceeding. (Id.).


                                             27
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 28 of 33 PageID 1079




        Smith is not entitled to relief because the state court’s conclusion was not

 unreasonable. Pittman testified that he had two drinks at Man Spot and that he smoked

 a joint earlier in the day. (Doc. 12, Ex. 2, Vol. III, pp. 301-02). Pittman testified that he

 was not drunk and he did not feel like he was “high or out of it.” (Id., p. 302). Pittman

 testified that he had his senses about him and could see and understand what was

 happening. (Id.).5

        The state court did not unreasonably conclude that Smith failed to show a

 reasonable probability that the outcome of trial would have been different even if

 counsel established that Pittman was more intoxicated than the State’s evidence

 indicates.6 While Smith asserts that Pittman was “extremely intoxicated,” Smith does

 not show how Pittman’s alleged level of intoxication made Pittman act in a manner that

 would have justified Smith’s use of deadly force. As Smith does not show that the state

 court’s decision involved an unreasonable application of Strickland or was based on an

 unreasonable factual determination, he is not entitled to relief on Ground Seven.7



 5 While Smith contends that “State witnesses” testified that Pittman was not too intoxicated,
 he does not name the witnesses or cite to the portions of the trial transcript containing such
 testimony.

 6 Smith has not presented the medical records, nor has he described with specificity what
 information concerning Pittman’s intoxication those records would reveal.

 7 Smith asserts that the state court made an unreasonable factual finding that the State’s
 evidence showed Smith drew his firearm while Pittman was on the ground. Having considered
 the state court’s ruling in its entirety, Smith has failed to establish that the ruling was “based
 on” an unreasonable determination of the facts in the light of the evidence presented in the
 state court proceeding. See § 2254(d)(2).
                                                28
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 29 of 33 PageID 1080




               6.     Ground Eight

        Smith contends that trial counsel was ineffective in not presenting a sufficient

 motion for judgment of acquittal. Smith contends that “[i]nstead of pointing to conflicts

 in the evidence, counsel needed to argue that no evidence supported a finding of

 premeditation, including the rapid firing of several rounds.” (Doc. 1, p. 22). He claims

 that the motion would have been granted had counsel raised this argument.

        The state court denied Smith’s claim. As to the first motion for judgment of

 acquittal, the state court concluded that the motion would not have been granted based

 on Smith’s alternative argument. (Doc. 12, Ex. 8, p. 3). As to the second motion for

 judgment of acquittal, the state court similarly conclude that the motion would not have

 been granted and would not have changed the outcome of the proceedings. (Id.).

        Smith does not show that the state court unreasonably denied his claim. First, to

 the extent the state court concluded the motions for judgment of acquittal would have

 been denied, this Court is obliged to defer because that is a question of state law.

 Pinkney, 876 F.3d at 1295 (“[A]lthough ‘the issue of ineffective assistance—even when

 based on the failure of counsel to raise a state law claim—is one of constitutional

 dimension,’ [a federal court] ‘must defer to the state’s construction of its own law’ when

 the validity of the claim that . . . counsel failed to raise turns on state law.” (quoting

 Alvord, 725 F.2d at 1291)); see also Rightmire v. Fla., Sec’y Dep’t of Corr., No. 17–10947–D,

 2017 WL 3923327, at *3 (11th Cir. 2017) (describing a motion for judgment of acquittal

 as a matter of state law). Counsel cannot be deficient for failing to raise a nonmeritous
                                              29
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 30 of 33 PageID 1081




 claim. See Bolender, 16 F.3d at 1573 (“[I]t is axiomatic that the failure to raise

 nonmeritorious issues does not constitute ineffective assistance.”).

       Further, to the extent Smith appears to contend that counsel should have argued

 that evidence of multiple gunshots did not establish premeditation because he fired

 them rapidly, the state court did not unreasonably reject Smith’s claim in the light of

 evidence that the first shot was fired as Pittman backed away and that Smith continued

 shooting after Pittman was on the ground. (Doc. 1, p. 21); see Arnold v. State, 892 So. 2d

 1172, 1173 (Fla. 5th DCA 2005) (“[A] trial court should not grant a motion for

 judgment of acquittal unless the evidence adduced is such that no view that the jury

 may lawfully take of it favorable to the State can be sustained under the law.”).

 Additionally, as addressed in Ground Two, the state court rejected Smith’s motion for

 judgment of acquittal because the evidence presented conflicts that required the jury’s

 resolution. Thus, Smith fails to show a reasonable probability of a different outcome

 even if counsel had raised the arguments that Smith proposes. Smith has not shown

 that the state court’s ruling involved an unreasonable application or was based on an

 unreasonable determination of facts. He is not entitled to relief on Ground Eight.

              7.     Ground Nine

       Smith asserts that he is entitled to relief based on the cumulative effect of

 counsel’s alleged errors. (Doc. 1, p. 23). The state court denied his claim because it

 had denied all other claims of ineffective assistance. (Doc. 12, Ex. 8, p. 3). Smith does

 not show that the state court’s finding was contrary to, or involved an unreasonable
                                            30
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 31 of 33 PageID 1082




 application of, clearly established federal law. See Morris v. Sec’y, Dep’t of Corr., 677 F.3d

 1117, 1132 (11th Cir. 2012) (stating that when none of the individual claims of error

 have merit, “we have nothing to accumulate”). Smith is not entitled to relief on

 Ground Nine.

               8.     Ground Ten

        Smith also argues that his appellate counsel was ineffective. The entirety of

 Smith’s argument is that “[c]ounsel provided ineffective assistance of counsel by failing

 to raise arguments on appeal. Smith should be afforded the opportunity to have the

 appellate arguments considered.” (Doc. 1, p. 24).8 Rule 2(c)(1) of the Rules Governing

 Section 2254 Cases in the United States District Courts requires a petitioner to “specify

 all the grounds for relief available to the petitioner.” Rule 2(c)(2) further requires a

 petitioner to “state the facts supporting each ground.” Smith does not specify the which

 grounds of ineffective assistance of appellate counsel he intends to bring and does not

 state any facts in support. In addition, Respondent fails to acknowledge or address the

 argument raised in Ground Ten. Thus, this claim is not adequately briefed by either

 party. However, Smith states that he raises the same claim he brought in his Rule 9.141

 petition alleging ineffective assistance of appellate counsel. Accordingly, the Court will

 review the merits of the claim presented to the state appellate court.



 8Smith’s memorandum in support of his petition also does not address the claim of ineffective
 assistance of appellate counsel.

                                               31
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 32 of 33 PageID 1083




        In his Rule 9.141 petition, Smith argued that appellate counsel was ineffective in

 not arguing that the trial court erred in denying his motion for new trial with respect to

 media coverage of events in Ferguson, Missouri. (Doc. 12, Ex. 13).9 The state appellate

 court denied his petition without explanation. (Doc. 12, Ex. 14). The question

 underlying Smith’s ineffective assistance claim is whether the trial court erred in denying

 his motion for new trial. Florida Rule of Criminal Procedure 3.600 sets out the bases

 for granting a new trial and the validity of a motion to dismiss filed under Rule 3.600 is

 a question of Florida law. This Court must defer to the state appellate court’s application

 of this underlying state law question and its determination that Smith would not have

 succeeded on appeal had appellate counsel raised the question. See Pinkney, 876 F.3d at

 1295; Herring, 397 F.3d at 1354–55.

        Smith fails to show that the state court’s rejection of his claim involved an

 unreasonable application of Strickland or was based on an unreasonable factual

 determination. Accordingly, he is not entitled to relief on Ground Ten.

 IV.    CERTIFICATE OF APPEALABILITY

        A prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal

 a district court’s denial of his petition. 28 U.S.C. § 2253(c)(1). Instead, a district court



 9Counsel filed a motion for new trial, arguing in part that a new trial was warranted because
 she did not question the prospective jurors about their opinions of the events in Ferguson.
 (Doc. 12, Ex. 1, p. 69). The trial court denied the motion. It noted that the facts of Smith’s
 case were distinguishable from the facts surrounding events in Ferguson and found that there
 was no reason to question the jury on the topic. (Doc. 12, Ex. 1, p. 72).
                                              32
Case 8:18-cv-00049-KKM-SPF Document 15 Filed 03/31/21 Page 33 of 33 PageID 1084




 or court of appeals must first issue a certificate of appealability (COA). Id. To obtain a

 COA, a petitioner must show that “jurists of reason could disagree with the district

 court’s resolution of his constitutional claims or that jurists could conclude the issues

 presented are adequate to deserve encouragement to proceed further.” Miller-El v.

 Cockrell, 537 U.S. 322, 326 (2003); 28 U.S.C. § 2253(c)(2). Smith has not made the

 requisite showing. Because Smith is not entitled to a COA, he is also not entitled to

 appeal in forma pauperis.

       It is therefore ORDERED that Smith’s Petition for Writ of Habeas Corpus

 (Doc. 1) is DENIED. The CLERK is directed to enter judgment against Smith and to

 CLOSE this case.

       ORDERED in Tampa, Florida, on March 31, 2021.




                                            33
